405 F.2d 1181
Stewart L. UDALL, Secretary of the Interior of the UnitedStates of America, Appellant,v.Fred GARULA, Appellee.
No. 9681.
United States Court of Appeals Tenth Circuit.
May 24, 1968.

George R. Hyde, Washington, D.C.  (J. Edward Williams, Acting Asst. Atty Gen. of United States, Lawrence M. Henry, U.S. Atty. for District of Colorado, Richard T. Spriggs, Asst. U.S. Atty., and Roger P. Marquis, Attorney, Department of Justice, on the brief), for appellant.
David C. Little, Denver, Colo., for appellee.
Before LEWIS and HILL, Circuit Judges, and CHRISTENSEN, District judge.
PER CURIAM.


1
Adversary proceedings instituted by the Bureau of Land Management of the Department of the Interior culminated in a decision of the Secretary of the Interior that the appellee's unpatented lode mining claim was null and void for lack of discovery of a valuable mineral deposit.1


2
On review the trial court held that the Secretary had applied an erroneous test of mineral discovery, and set aside the administrative ruling.  Garula v. Udall, 268 F. Supp. 910 (D.C.Colo.1967).


3
Reversed on the authority of United States v. Coleman, 390 U.S. 599, 88 S. Ct. 1327, 20 L. Ed. 2d 170, decided April 22, 1968, and for reasons similar to those stated in Udall v. Snyder, 405 F.2d 1179 (10 Cir. 1968), decided today.


4
This conclusion is required notwithstanding the loss of the administrative record after its filing in the district court, since the record as reconstructed by stipulation and the order of the court below is deemed adequate to sustain the administrative determination in view of Coleman.



1
 Act of May 10, 1872, 17 Stat. 91, 30 U.S.C. 22